Citation Nr: 1134314	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic headaches.

2.  Entitlement to a compensable rating for status post fracture, right fourth metacarpophalangeal joint.
	
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a pilonidal cyst.

6.  Entitlement to service connection for residuals of a pilonidal cyst.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disorder, claimed as secondary to diabetes mellitus.

8.  Entitlement to service connection for a vascular disease, claimed as secondary to diabetes mellitus.
	
9.  Entitlement to service connection for a voiding dysfunction, claimed as secondary to diabetes mellitus.

10.  Entitlement to service connection for a heart disorder, claimed as secondary to diabetes mellitus.

11.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

12.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

13.  Entitlement to service connection for a scar, post surgical residuals, claimed as secondary to coronary artery disease, status post coronary artery bypass grafting. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the matter was transferred to the Providence, Rhode Island, RO during the pendency of the appeal.

The Board notes that the Veteran alleges his diabetes mellitus is secondary to herbicide exposure and his bilateral eye disorder is secondary to diabetes mellitus.  See September 2006 claim.  As such, the Veteran has essentially articulated new theories of entitlement to service connection for these disorders.  These theories of entitlement were not previously considered by VA adjudicators in its earlier decisions.  But in this regard, it is noted that, in Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).

Thus, the Veteran's new theories of secondary service connection must be considered on a new and material basis.  The issues on appeal are correctly characterized as a new and material issue claims.  

Additionally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his posttraumatic headaches and status post fracture, right fourth metacarpophalangeal joint, he has not submitted evidence of unemployability, or claimed to be unemployable due to these service-connected disabilities.  The Veteran testified at his August 2011 BVA hearing that he was not working, but attributed this to his non-service connected heart problems.  See BVA Hearing Transcript (T.) 7-8, 30, and 32.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to a rating in excess of 10 percent for posttraumatic headaches, entitlement to a compensable rating for status post fracture, right fourth metacarpophalangeal joint, whether new and material evidence has been received to reopen claims of entitlement to service connection for diabetes mellitus and a bilateral eye disorder, and entitlement to service connection for residuals of a pilonidal cyst, vascular disease, a voiding dysfunction, heart disorder, peripheral neuropathy of the bilateral lower extremities, peripheral neuropathy of the bilateral upper extremities, and a scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision dated in June 1999, the Board denied the Veteran's petition to reopen his claim for service connection for the residuals of a pilondial cyst.

2.  Evidence received since the June 1999 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for residuals of a pilondial cyst.

3.  In a final decision dated in June 1999, the Board denied service connection for diabetes mellitus.

4.  Evidence received since the June 1999 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision that denied service connection for diabetes mellitus and the petition to reopen the claim for service connection for residuals of a pilonidal cyst is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d), 20.1100 (2010).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of a pilonidal cyst.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for service connection for diabetes mellitus and the residuals of a pilonidal cyst.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for a pilonidal cyst in September 1988.  The RO denied his claim in a January 1989 rating decision, indicating that the service treatment records were negative for a cyst and it was not shown to have been incurred in service.  The Veteran subsequently filed a claim for residuals of a pilonidal cyst in October 1995.  The RO denied his claim in a February 1996 rating decision.  In that same decision, service connection for diabetes mellitus was also denied.  The Veteran appealed.  

In a June 1999 decision, the Board determined that service connection for diabetes mellitus was not warranted because the evidence failed to show that the Veteran's diabetes mellitus had its onset in service or within one year of service discharge or was otherwise related to his active service.  The Board also found that the Veteran had failed to submit new and material evidence reopen his claim for service connection for the residuals of pilondial cyst.  The Veteran did not appeal this decision or seek reconsideration, and it became final.  

The Veteran most recently filed a claim of entitlement to service connection for diabetes mellitus and the residuals of a pilondial cyst in September 2006.  In May 2007, the RO denied the Veteran's claim.  He appealed. 

The Board finds that new and material evidence has been submitted since the last final Board decision, with respect to his pilondial cyst and diabetes mellitus claims.  The evidence of record at the time of the last Board decision in June 1999 included service treatment records, VA and private treatment records, and a July 1996 buddy statement.  The Board essentially determined that the Veteran did not demonstrate that his diabetes mellitus or the residuals of a pilondial cyst were incurred in service. 

The evidence added to the record since the last final June 1999 BVA decision includes VA treatment records, a September 2006 buddy statement corroborating his contentions that he suffered from a pilonidal cyst in service, and August 2011 BVA hearing testimony.  Based on the September 2006 buddy statement, which essentially corroborates the Veteran's contentions that he suffered from a pilonidal cyst in service, the Board finds that sufficient evidence has been demonstrated to reopen his claim.  

Further, in 2003, Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam, to include Korea.  VA now recognizes the use of herbicides for specific units that served in areas along the demilitarized zone (DMZ) in Korea between April 1968 and July 1969.  The Veteran testified that his service in Korea included visits to DMZ, and that he recalls servicing aircraft that transported Agent Orange.  This testimony is deemed credible for purposes of determining whether new and material evidence has been submitted.  See Justus v. Principi.  Moreover, the record establishes that the Veteran had active service from 1967 to 1971, which included service in Korea.

The appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Thus, the Board finds that the evidence submitted since the June 1999 BVA decision is new in that it was not associated with the claims folder prior to the June 1999 BVA decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claims.  The claims for service connection for diabetes mellitus and the residuals of a pilondial cyst will therefore be reopened. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for residuals of a pilonidal cyst has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for diabetes mellitus  has been received, to this extent, the appeal is granted.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Social Security Records-  The Board notes that an October 2004 Social Security Administration (SSA) Inquiry by the RO reflects that the Veteran is in receipt of SSA disability benefits.  Moreover, the Veteran testified at his August 2011 BVA hearing that he is receiving SSA disability benefits.  See BVA T. at 7.  A copy of the SSA decision awarding benefits and records underlying that decision has not been obtained.  The Veteran, through his representative, insists that these records are germane to the appealed issues and should be considered.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it appears that the Veteran is receiving benefits for a heart disorder, the relevancy of these documents, as they may pertain to his other claims, has not yet been ruled out.  As such, these records must be obtained.

VA Treatment Records-  The Veteran testified at his August 2011 BVA hearing that he continues to receive treatment at the Providence VA Medical Center (VAMC); however, as the claims file only includes treatment records from such facility dated up to July 2007, any additional records should be obtained.  It was asked that the more recent records be obtained and reviewed.
  
The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Outstanding Service Treatment Records-  Evidence in the claims file reflects that some of the Veteran's service treatment records were destroyed in a fire at Osan Air Base in Korea between 1970 and 1971.  See September 1996 letter to Senator Pell. While it appears that the Veteran is aware that some of his records may have been destroyed, a formal finding of the unavailability of these records, consistent with 38 C.F.R. § 3.159(e)(1), has not yet been issued.


Diabetes Mellitus-  The Veteran contends that he was exposed to herbicides while stationed in Korea.  He testified at his August 2011 BVA hearing that he went on temporary duty (TDY) along the DMZ.  See BVA T. at 24.  He added that when he checked the flight line he was exposed to helicopters and drones that had been exposed to Agent Orange.  See BVA T. at 24-25.  The Board notes that the Veteran's personnel records have not yet been associated with his claims file.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that the Veteran be asked for the approximate dates, location and nature of the alleged exposure.  If a statement is received from the Veteran, this detailed statement of the Veteran's claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  Moreover, if the Veteran does not supply specific information regarding his alleged exposure, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  In this case, it does not appear that any of the foregoing was undertaken by the RO.

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

Increased Rating for Posttraumatic Headaches and Status Post Fracture of the Right Fourth Metacarpophalangeal Joint-  The Veteran was last afforded VA examinations for his service-connected posttraumatic headaches and the status post fracture of the right fourth metacarpophalangeal joint in March 2007.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, as the matter is being returned for additional development, and because the examinations are now over four years old, the Board finds that more recent VA examinations must be conducted.

Moreover, the Board notes that the Veteran's posttraumatic headaches have been rated under Diagnostic Codes (DCs) 9304-8045.  The Veteran was awarded service-connected for posttraumatic headaches sustained from a head injury caused by an in-service motor vehicle accident.  See July 1999 rating decision effectuating a June 1999 BVA allowance.  The Veteran's claim for an increased rating was received in September 2006.  During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states that the amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  

However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008). 

In the present case, the Veteran's application for an increased rating was received in September 2006, which is before the effective date of the amendment, October 23, 2008.  The Veteran's posttraumatic headaches have been evaluated under Diagnostic Codes 9304-8045.  Therefore, the Board finds that the Veteran should be contacted for the purpose of determining whether he desires review of his case under the new version of Diagnostic Code 8045.  The Board notes that the effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. 

Pilonidal Cyst-  With respect to the Veteran's pilonidal cyst claim, the Veteran's April 1971 separation examination reflects that he was treated for boils in the groin area in January 1971.  It is noted that they were removed by minor surgery with no complications or sequela.  A statement submitted in September 2006, by the Veteran's friend, indicated that the Veteran was made fun of in service because he was using sanitary napkins for some kind of cyst that he eventually had removed.  Although current treatment records do not reflect a diagnosis of pilonidal cysts, the Veteran essentially contends that he continues to suffer residuals from his in-service surgery.   See BVA T. at 17.  The Board additionally notes a November 1977 private treatment record which notes reports by the Veteran of having an inflamed pilonidal cyst in 1980 which was treated by incision and drainage. 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on documentation of surgical treatment of boils in the groin area in service and current allegations of continuity of symptomatology, the Board finds that a remand of the claim of service connection for residuals of a pilonidal cyst is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Corrective VCAA Notice-  The Board notes that corrective VCAA notice should be sent regarding his new and material claim for a bilateral eye disorder.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify a claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the appellant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The October 2006 letter sent to the Veteran failed to identify the claim with respect to his bilateral eye disorder as being new and material.  Accordingly, the RO should provide the Veteran with complete notice pursuant to the VCAA and Kent v. Nicholson, supra, of the information and evidence needed to reopen his claim of entitlement to service connection for a bilateral eye disorder, claimed as secondary to diabetes mellitus.

Moreover, the Board notes that the October 2006 notice letter did not list the Veteran's claim for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus.  As such, adequate notice regarding this particular claim should be sent to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective notice pursuant to the VCAA and Kent v. Nicholson of the information and evidence needed to reopen the Veteran's claim of entitlement to service connection for a bilateral eye disorder, claimed as secondary to diabetes mellitus.

2.  Send the Veteran VCAA notice pertaining to the issue of entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus.  

3.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

4.  The AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his posttraumatic headaches, status post fracture, right fourth metacarpophalangeal joint, diabetes mellitus, residuals of a pilonidal cyst, bilateral eye disorder, vascular disease, voiding dysfunction, heart disorder, peripheral neuropathy of the bilateral upper and lower extremities, and scar, post surgical residuals.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AOJ must obtain the Veteran's treatment records from the Providence VAMC dated from July 2007 to the present.  

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  The RO should contact the appropriate service department and/or records custodian(s), with a request for copies of any outstanding service treatment records.  A specific request should be made for records from Osan Air Base between 1970 and 1971.

If, after making as many attempts as are necessary to obtain any pertinent records, it is determined that the missing service records do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC) and other appropriate sources.  


7.  The RO/AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o and attempt to verify the Veteran's claimed herbicide exposure as follows:

(a)  Request that the Veteran provide any additional details regarding the approximate dates, location, and nature of the alleged exposure.

(b)  Furnish a detailed description of the Veteran's claimed exposure, while stationed in Korea to Compensation and Pension Service via e-mail and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.

(c)  If a negative response is received from the Compensation and Pension Service, the RO/AMC should submit a request to JSRRC for verification of exposure to herbicides.

(d) If the Veteran does not furnish a statement regarding his alleged exposure, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. 

8.  Following the development set forth above, the Veteran should be scheduled for an appropriate VA examination by a physician with training in matters involving TBI for an opinion as to the current nature and severity of his service-connected posttraumatic headaches.  

In the event that the Veteran also elects to have his case reviewed under the new version of Diagnostic Code 8045, the examiner should also provide specific opinions addressing, since October 23, 2008, the degree to which the service-connected disability is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

9.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected status post fracture, right fourth metacarpophalangeal joint disability.  The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed. 
	
The examiner should report the range of motion measurements for the status post fracture, right fourth metacarpophalangeal joint, in degrees.  He or she should also state whether there is essentially complete loss of use of the right fourth metacarpophalangeal joint and whether it is at least as likely as not that the right fourth metacarpophalangeal joint results in limitation of motion of other digits or interference with overall function of the hand. 

The examiner should indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the right fourth metacarpophalangeal joint, and whether there is any additional range of motion loss of the service-connected right fourth metacarpophalangeal joint due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  The above determinations must, if feasible, be expressed in the degree of the additional range of motion loss due to pain on use or during flare-ups.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

10.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of his pilonidal cyst disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current residuals of a pilonidal cyst disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the April 1971 separation examination documenting treatment for "boils in groin area", the September 2006 buddy statement reflecting that the Veteran wore sanitary napkins in service, the Veteran's assertions that he continues to suffer from residuals of his in-service surgery, and a November 1977 private treatment record noting a history of a pilonidal cyst in 1970.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

11.  The RO should then readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


